          Case: 1:17-cv-00101 Document #: 371-3 Filed: 07/12/19 Page 1 of 1 PageID #:10303


                                            EVENT COMMENTS
                                           8/06/15      8:17 AM
                                  District       Court,    Denver     Probate    Court

Case#:      2012PR001772                  Div/Room:                  Type:   Conservatorship            - Adult

                              In the      Matter     of:    BLACK, JOANNE                DATE FILED: August 5, 2015
                                                                                         CASE NUMBER: 2012PR1772
Status:                    SUPP      ROPN

Record Type:       EVT                 Minute Order        (print)
Judge Initials:       EDL             Clerk  Initials:                       Reporter       Initials:

JUDGE: LEITH               *REPORTER: DIGITAL              *HEARING
APPEARANCES: BERNARD BLACK W/CNSL BERNARD POSKUS AND PATRICK THIESSEN;
ANTHONY DAIN, ESQ.; CHERI WRIGLEY, PRO SE; CAC LISA DIPONIO; GAL GAYLE YOUNG;
PAMELA KERR, ACCT; MELINDA HARPER, ACCT; KATE LITVAK, WITNESS/SPOUSE OF
BERNARD BLACK. TESTIMONY TAKEN AND CONCLUDEDAS TO BREACH OF FIDUCIARY DUTY
ALLEGATIONS. HEARING SCHEDULED SEPTEMBER 8, 2015 AT 9:00 A.M. FOR SUCHARGE
AND CIVIL THEFT. ORDERED: THE COURT WILL ISSUE A DETAILED, WRITTEN ORDER WITH
FINDINGS BUT FINDS AT THIS TIME THAT BERNARD BLACK BREACHED HIS FIDUCIARY
DUTIES AND HAS CAUSED DGES TO THE PP WHICH SHALL BE DETERMINED AT A SEPARATE
HEARING. BERNARD BLACK IS REMOVEDAS CSV FOR JOANNE BLACK AND HIS LETTERS ARE
REVOKED. THE WORD REVOKED SHALL BE WRITTEN UPON THE FACE OF THE LETTERS.
NANCY PETERSON SHALL SERVE AS CSV UNTIL THE COURT IN NY APPTS A NEW,
PERMANENT CSV. THE COURT ORDERS INSOFAR AS IT HAS AUTHORITY TO DO SO AND
INSOFAR AS IT DOES NOT HAVE AUTHORITY, RECOMMENDSTO OTHER COURTS THAT MR.
BLACK BE TERMINATED AS THE EXECUTOR FOR RENATTA BLACK'S ESTATE AND HAVE NO
FIDUCIARY RESPONSIBILITIES        AS TO ANY MATTER WHICH INVOLVES FUNDS RELATED TO
JOANNE BLACK. THE COURT FURTHER ORDERS/RECOMMENDSTHAT APPT FIDUCIARIES BE
PROFESSIONAL AND NOT FAMILY MEMBERS. THE FUNDS HELD IN MR. POSKUS' TRUST ACCT
SHALL BE TRANSFERRED TO MS. PETERSON WITHIN 10 DAYS. MS. PETERSON IS
AUTHORIZED TO PAY MS. KERR $40,000.00            FOR HER WORK TO DATE, PENDING FURTHER
REVIEW AND RESOLUTION OF HER FULL FEE CLAIM. MR. BLACK SHALL TURN OVER ALL
ITEMS IN HIS POSSESSION INCLUDING BUT WITHOUT LIMITATION, CHECKBOOKS, SAVINGS
ACCT BOOKS, PASSBOOKS OR ANY ITEM WHICH WOULDALLOW WITHDRAWALOF JOANNE
BLACK'S FUNDS, INCLUDING TRUST OR OTHER ACCTS TO MS. PETERSON WITHIN 10 DAYS.
MR. BLACK SHALL NOT WITHDRAWFUNDS FROM ANY ACCT FOR ANY REASON PENDING THE
TRANSFER TO MS. PETERSON. HEARING ON THE SURCHARGEAND CIVIL THEFT IS
SCHEDULED SEPT. 8, 2015 AT 9:00 AM FOR A FULL DAY. THE COURT WILL ISSUE A
FULL WRITTEN ORDER WITH COMPLETE FINDINGS BUT ISSUES THIS ORDER TODAY TO
ALLOW THE PARTIES TO BEGIN TO ORGANIZE THEMSELVES FOR THE SCHEDULED
PROCEEDINGS IN NY OCTOBER 1, 2015 AND TO PREVENT FURTHER DISSIPATION OF
JOANNE BLACK'S ASSETS.
*BLACK EXH 43,44,45,46,47,48,49,68,78,80,111,106                                    /EDL




                                                                                                            BLACKO 13284
